Title: To the Boston Patriot, 6 April 1811
From: Adams, John
To: 



Quincy, April 6, 1811.

ON Saturday, the twenty-sixth of October, 1782 I arrived in the night, at the Hotel de Valois, Rue de Richelieu in Paris, after a journey of ten days from the Hague, from whence Mr. John Thaxter and Mr. Charles Storer departed with me, on the Thursday se’night preceding. I have several times performed this journey of about three hundred and twenty-five miles in three days. But rains of unusual violence and duration had ruined the roads in such a manner, that though the utmost diligence was employed, and no expence in horses or any thing else was spared to hasten our progress, we could not arrive one moment sooner. We were dragged by the strength of six horses so often through the mire, that our carriage, though a very strong one was broken, and we obliged to wait until it could be repaired.
The first thing essential to be done in Paris, is always to send for a taylor, peruke-maker and shoe-maker; for this nation has established such a domination over the fashion, that neither cloaths, wigs, nor shoes, made in any other country, will be tolerated in Paris or Versailles. This is one of the modes in which France taxes all Europe, and will tax America. It is a great branch of the policy of the court to preserve and increase this national influence over the ton; because it occasions an immense commerce between France and all the other parts of Europe. Paris furnishes the materials and the air, the manner and the grace, both to men and women every where else.
My first inquiry was for Americans, and I was informed that Mr. Jay was at the Hotel D’ Orleans, Rue des petits Augustins. Mr. Ridley, in the Rue de Claori, No. 60. I had received from Mr. Ridley in Paris, a few days before my departure from the Hague, a letter which contained a paragraph to me mysterious and unintelligible. It was in these words, or to this effect. “Mr. Jay is here, in good health and spirits: I wish he was supported.” I had been somewhat intimately acquainted with Mr. Ridley in France in 1778 and 1779, and had conceived an esteem for him; but, believing that Mr. Jay was in the most entire good understanding with Dr. Franklin, I could not conjecture the meaning of Mr. Ridley’s wish, that “Mr. Jay was supported.” I determined to see Mr. Ridley and know what he meant to insinuate. On the 27th of October I went in search of him and found him. He informed me that Mr. Franklin was getting better, that the gout had left him weak; but that he began to sit at table.
That Mr. Jay insisted on having an exchange of full powers, before he would enter on treaty or conference; that he refused to treat with D’Aranda, the Spanish ambassador, until he should have a copy of his full powers; that he refused to treat with Mr. Oswald, until he had a commission to treat with the commissioners of the United States of America; that Dr. Franklin was afraid to insist upon this; was afraid we should be obliged to treat without this interchange of full powers; that he differed entirely from Mr. Jay; refused to sign a letter or memorial to the Comte de Vergennes upon this subject which Mr. Jay had drawn up; that the Comte de Vergennes wanted Mr. Jay to treat with D’Aranda, without an exchange of full powers.
It may be easily conceived that my joy was equal to my surprise to find from Mr. Ridley that Mr. Jay had adopted in its full extent the principle that I had asserted in my correspondence with the Comte de Vergennes, more than a year before, that Mr. Dana had asserted in his correspondence with the Marquis de Verac at St. Petersburg, and that both of us were determined to adhere to; and especially to find that Mr. Jay without knowing that he should be supported by me, had the virtue and fortitude to resist the importunities of Dr. Franklin, and the Comte de Vergennes, as well as the Comte de Miranda.
Mr. Ridley proceeded to say that the French ministry were in a quarrel; that De Fleury had attacked De Castries upon the expences of the marine; that De Vergennes was supposed to be in the confidence of De Fleury; that there was a talk of a change in the ministry, and that the Duke de Choiseul would come in, &c.
Mr. Ridley went on—Dr. Franklin wrote to Mr. Jay at Madrid, at the time when he wrote his pretended request to congress to resign, and when he supposed that I should succeed him at the court of Versailles, and obtained of Mr. Jay that his grandson, Mr. William Temple Franklin should be secretary of legation to the commission for peace; that Mr. Jay did not know but he was well qualified for the place, &c.
This information of Mr. Ridley may not be fully understood without some explanation. When congress revoked my old commissions for peace, and issued the new commission to five of us, instead of appointing us a secretary of legation, they gave us power to appoint one with a compensation of a thousand pounds sterling a year. Such an appointment ought not to have been made without a consultation of all five of the ministers, or at least of as many as should be assembled at the conferences. But Dr. Franklin, without consulting me, or giving me the least notice, took this artful manner of obtaining under hand, Mr. Jay’s promise in favor of a youth whom he knew not. I own I thought myself ill-used in this thing both by Dr. Franklin and Mr. Jay; but, determined to make no difficulties about any thing unessential, I made no complaint of it and said nothing against it. I shall now, however, take the liberty to explain myself somewhat particularly.
It was my intention, when the choice of a secretary should come under the consideration of the commissioners, to attend to the nominations that might be made by Mr. Laurens, Mr. Jefferson, Dr. Franklin or Mr. Jay, and weigh impartially all their qualifications, characters and pretensions, and give my vote without fear or affection. I thought to mention three, Mr. Jennings, Dr. Bancroft, and Mr. Thaxter. I own, I did not foresee or suspect that Dr. Franklin would nominate his grandson.
My private opinion was, that Mr. Thaxter had the best title to the place; but as I was very sensible that calumnies without number would have been spread against me for selfishness, vanity, and partiality to my own family, I should have barely named him. Mr. Jennings would have been my next choice; a man of ample knowledge in the law of nations, in all the affairs of England, France and America, of soft and amiable manners, and a warm attachment to America, his native country. Dr. Bancroft’s knowledge and talents were not inferior; but they lay rather in physics, than law and politics.
I have said I thought Mr. Thaxter had the best pretensions, though he claimed none. He never hinted to me or I to him an idea of his being appointed. But who was Mr. Thaxter? He had been educated at his fathers expence in the University of Cambridge, and afterwards studied three years as a clerk in a barrister’s office, and been regularly admitted to the practice of the law. He had served sometime in the office of the secretary of congress, Mr. Charles Tompson, and had frequently been chosen to assist Mr. Laurens when he was president of congress, as a private secretary, in his most confidential business. He had embarked with me, as my private secretary, under my first commission for peace, in November, 1779. He had exposed his life in a ship that was every moment in danger of sinking to the bottom for twenty days together, in our passage to Ferrol; he had undergone all the hardships, dangers and terrors of a journey through Spain in the dead of winter, and from thence to Paris, and thence to Holland, where he had suffered with me, and laboured with a fidelity, patience and diligence, that never was exceeded; and then accompanied me again to Paris. And I will add, since our illustrious female historian has set me the example, in point of birth he was upon a footing with the proudest son of North America; for if there ever was in North America piety or virtue, knowledge or learning, taste, property, fame or power, John Thaxter was descended from some of the best of it, in the Shephard’s Norton’s, Quincy’s, and Thaxters.
Such was the man, to whom was preferred, for this very confidential trust, William Temple Franklin.
On this same day, (27th of October,) I went to the hotel D’Orleans, rue des petits Augustins, to see my colleague in the commission for peace, Mr. Jay, but he and his lady were gone out—Mr. Ridley dined with me, and after dinner we went to view the apartments in the grand hotel du roi, place de carousels, where I took lodgings, and then to Mr. Jay’s, and then to Mrs. Izzards, but none of them were at home. Mr. Ridley returned and drank tea and spent the evening with me. Mr. Jeremiah Allen, our fellow-passenger in the leaky sensible and our fellow-traveller through Spain came in and spent the evening. He had been since home to Boston and returned.
Mr. Ridley was still full of Mr. Jay’s firmness and independence. He said that Mr. Jay had taken upon himself to act without asking advice or even communicating with the comte de Vergennes, and this even in opposition to an instruction. (This instruction which had been alluded to in a letter I received at the Hague a few days before I left it, had never yet been communicated to me. It seemed to have been designedly concealed from me.) Mr. Ridley went on “the commission to William Temple Franklin was urged to be filled up as soon as the commission came to Mr. Oswald, to treat with the ministers of the United States, and it was filled up and signed by Franklin and Jay. William had lately been very frequently with Mr. Jay at his house, and very desirous of persuading Dr. Franklin to live in the same house with Mr. Jay. I could not help remarking, that between two as subtle spirits as any in this world, the one malicious, the other I believe honest, I shall have a delicate, a nice, a critical part to act.—Franklin’s cunning will be to divide us. To this end he will provoke, he will insinuate, he will intrigue, he will manoeuvre. My curiosity will at least be employed, in observing his invention and his artifice. Mr. Ridley proceeded, “Mr. Jay declares roundly, that he will never set his hand to a bad peace. Congress may appoint another minister—but he will make a good peace or none.” To this resolution my heart and voice pronounced a devout amen.
I shall not pretend to give any thing like a complete history of the negociation for peace.—It is not probably in my power. It is to be expected and it is by me earnestly wished, that every thing which Dr. Franklin has left relative to this transaction may be published. And it is still more desirable that Mr. Jay should transmit to posterity all that he knows. And if a friendship disinterested and sincere on both sides, can entitle me to take such a liberty, I do earnestly request Mr. Jay to publish as soon as possible to the present generation, every circumstance within his knowledge. If I am not entirely deceived, it was one of the most important political events, that ever happened on this globe, and has had, and will have, the most important consequences. France I hope will publish all her records and all her anecdotes, and as soon as possible, that no Sir John Dalrimple’s items may appear a century after all are dead who can contradict them. There is no security for innocence or virtue, if a fraudulent ditto in the secret account of a minister sent to his court to cover his own peculations, are to be exhibited after centuries are passed, to blast the characters of patriots and martyrs. Spain, I hope, will publish all that they know or can discover. And Holland, where there are persons still living, and undoubtedly many collections of private letters and memoirs, I very respectfully invite to publish every thing that can throw light upon this subject. I shall conclude with a modest request to the American tories and refugees, to the ministers, secretaries, agents and confidential clerks, to those who are in possession of all the public records, and to those who are in possession of private letters, journals, diaries or anecdotes in Great-Britain or Ireland, or in one word, in the British empire, to publish every thing that can elucidate this event or the characters of any concerned in it. Further, if any thing can be found in the dispatches, private letters or journals, of the neutral powers or their ambassadors in negociating the armed neutrality, I hope it will be all published. Let posterity have all the means of judging and let them judge.
After the revolutions of eight and twenty years it would not be safe to trust much to memory except in points and circumstances, which were forcibly impressed and very distinctly recollected. Some such things will be related, but little will be inserted besides the very imperfect and hasty minutes which were made from day to day in my journal, late at night, after a surfeit of feasting, fatigue and ceremony, with “a head full of schemes and an heart full of anxiety.”

John Adams.